 1   MORIS DAVIDOVITZ (SBN 70581)
     PATRICIA S. LAKNER (SBN 115007)
 2   Cooper & Scully, P.C.
     505 Sansome Street, Ste. 1550
 3   San Francisco, California 94111
     Tel: (415) 956-9700
 4   Fax: (415) 391-0274
     Email: moris.dayidoyitz(&coonerscully.com
 5           natricia.lakner(&coonerscully.com
 6
     Attorneys for Plaintiff,
 7   UNITED STATES LIABIITY INSURANCE COMPANY
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11
12   UNITED STATES LIABILITY INSURANCE                      Case No. 3:19-cv-02017-WHO
     COMPANY, a Pennsylvania Corporation
13
                                  Plaintiff,                REQUEST FOR DISMISSAL OF
14                                                          ENTIRE ACTION WITH PREJUDICE
              vs.                                           AND [PROPOSED] ORDER
15
     PUBLISHERS ASSISTANCE CORP., a
16   Corporation, LEONARD BRILL, an Individual;
     NATIONAL ASSOCIATION OF STOCK PLAN
17   PROFESSIONALS, LTD
18                                Defendants.
19            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20            Plaintiff UNITED STATES LIABILITY INSURANCE COMPANY hereby dismisses the
21   entire action with prejudice and that each party shall bear their own attorney's fees, expenses, and
22   costs.
23
     DATE: July , 2019                                  COOPER & SCULLY, P.C.
24

25

26                                                      MO      VIDOVITZ
                                                        PATRICIA S. LAKNER
27
                                                       Attorneys for Plaintiff UNITED STATES
28                                                     LIABILITY INSURANCE COMPANY
     Request for Dismissal Of Entire Action With Prejudice And Proposed Order
     USDC Northern District 3:19-cv-02017-WHO
 1
                                                 ORDER
 2
            IT IS HEREBY ORDERED that the entire action of United States Liability Insurance
 3
     Company v. Publishers Assistance Corp., Leonard Brill, and National Association of Stock Plan
 4
 5   Professionals, Ltd., is hereby dismissed with prejudice and that each party shall bear its own

 6   attorney's fees, expenses, and costs.
 7

 8

 9   DATED: July 24, 2019
10                                                    HONORABLE WILLIAM H. ORRICK
                                                      United States District Court Judge
11                                                    Northern District of California

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
     Request for Dismissal Of Entire Action With Prejudice And Proposed Order
     USDC Northern District 3:19-cv-02017-WHO
